Exhibit 4.4 PALMETTO BANCSHARES, INC. Issuer to [ ] Trustee SENIOR INDENTURE Dated as of , 20 Senior Debt Securities TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 2 Section 101. Definitions 2 Section 102. Compliance Certificate and Opinions 8 Section 103. Form of Documents Delivered to Trustee 9 Section 104. Acts of Holders 10 Section 105. Notices, Etc., to Trustee and Company 10 Section 106. Notice to Holders 11 Section 107. Language of Notices 11 Section 108. Conflict With Trust Indenture Act 11 Section 109. Effect of Headings and Table of Contents 11 Section 110. Successors and Assigns 11 Section 111. Separability Clause 12 Section 112. Benefits of Indenture 12 Section 113. Governing Law 12 Section 114. Legal Holidays 12 ARTICLE TWO SECURITIES FORMS 12 Section 201. Forms Generally 12 Section 202. Form of Trustee’s Certificate of Authentication 12 Section 203. Securities in Global Form 13 ARTICLE THREE THE SECURITIES 13 Section 301. Amount Unlimited; Issuable in Series 13 Section 302. Denominations 16 Section 303. Securities in Foreign Countries 16 Section 304. Execution, Authentication, Delivery and Dating 16 Section 305. Temporary Securities 17 Section 306. Registration, Transfer and Exchange 18 Section 307. Mutilated, Destroyed, Lost and Stolen Securities 20 Section 308. Payment of Interest; Interest Rights Preserved 21 Section 309. Persons Deemed Owners 22 Section 310. Cancellations 22 Section 311. Computation of Interest 22 Section 312. Cusip Numbers 22 ARTICLE FOUR SATISFACTION AND DISCHARGE 23 Section 401. Satisfaction and Discharge of Indenture 23 Section 402. Application of Trust Money 24 Section 403. Definitions 24 ARTICLE FIVE REMEDIES 25 Section 501. Events of Default 25 Section 502. Acceleration of Maturity; Rescission and Annulment 26 Section 503. Collection of Indebtedness and Suits for Enforcement by Trustee 27 Section 504. Trustee May File Proofs of Claim 28 i Section 505. Trustee May Enforce Claims Without Possession of Securities or Coupons 28 Section 506. Application of Money Collected 28 Section 507. Limitations on Suits 29 Section 508. Unconditional Right of Holders to Receive Principal, Premium, Interest and Additional Amounts 29 Section 509. Restoration of Rights and Remedies 29 Section 510. Rights and Remedies Cumulative 29 Section 511. Delay or Omission Not Waiver 30 Section 512. Control of Holders 30 Section 513. Waiver of Past Defaults 30 Section 514. Waiver of Stay or Extension Laws 30 ARTICLE SIX THE TRUSTEE 31 Section 601. Notice of Defaults 31 Section 602. Certain Rights of Trustee 31 Section 603. Not Responsible for Recitals or Issuance Securities 32 Section 604. May Hold Securities 32 Section 605. Money Held in Trust 32 Section 606. Compensation and Reimbursement 32 Section 607. Corporate Trustee Required; Eligibility; Conflicting Interests 33 Section 608. Resignation and Removal; Appointment of Successor 33 Section 609. Acceptance of Appointment by Successor 34 Section 610. Merger, Conversion, Consolidation or Succession to Business 35 Section 611. Appointment of Authenticating Agent 35 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 37 Section 701. Company to Furnish Trustee Names and Addresses of Holders 37 Section 702. Preservation of Information; Communications to Holders 37 Section 703. Reports by Trustee 37 Section 704. Reports by Company 37 ARTICLE EIGHT CONSOLIDATION, MERGER AND SALES 38 Section 801. Company May Consolidate etc., Only on Certain Terms 38 Section 802. Successor Corporation Substituted for Company 39 ARTICLE NINE SUPPLEMENTAL INDENTURES 39 Section 901. Supplemental Indentures Without Consent of Holders 39 Section 902. Supplemental Indentures with Consent of Holders 40 Section 903. Execution of Supplemental Indentures 41 Section 904. Effect of Supplemental Indentures 41 Section 905. Conformity with Trust Indenture Act 41 Section 906. Reference in Securities to Supplemental Indentures 41 ARTICLE TEN COVENANTS 41 Section 1001. Payment of Principal, Premium, if any, and Interest 41 Section 1002. Maintenance of Office or Agency 42 Section 1003. Money for Securities Payments to be Held in Trust 42 Section 1004. Additional Amounts 43 Section 1005. Statement as to Compliance; Notice of Certain Defaults 44 Section 1006. Limitation on Liens 44 ii Section 1007. Limitation on Certain Acquisitions 45 Section 1008. Payment of Taxes and Other Claim 45 Section 1009. Corporate Existence 45 Section 1010. Waiver of Certain Covenants 45 Section 1011. Calculation of Original Issue Discount 45 ARTICLE ELEVEN REDEMPTION OF SECURITIES 45 Section 1101. Applicability of Article 45 Section 1102. Election to Redeem; Notice to Trustee 46 Section 1103. Selection by Trustee of Securities to be Redeemed 46 Section 1104. Notice of Redemption 46 Section 1105. Deposit of Redemption Price 47 Section 1106. Securities Payable on Redemption Date 47 Section 1107. Securities Redeemed in Part 48 Section 1108. Conversion Arrangements on Call for Redemption 48 ARTICLE TWELVE SINKING FUNDS 49 Section 1201. Applicability of Article 49 Section 1202. Satisfaction of Sinking Fund Payments with Securities 49 Section 1203. Redemption of Securities for Sinking Fund 49 ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS 50 Section 1301. Applicability of Article 50 ARTICLE FOURTEEN MEETINGS OF HOLDERS 50 Section 1401. Purposes for Which Meetings May Be Called 50 Section 1402. Call, Notice and Place of Meetings 50 Section 1403. Persons Entitled to Vote at Meetings 50 Section 1404. Quorum; Action 51 Section 1405. Determination of Voting Rights; Conduct and Adjournment of Meetings 51 Section 1406. Counting Votes and Recording Action of Meeting 52 ARTICLE FIFTEEN CONVERSION 52 Section 1501. Conversion Privilege 52 Section 1502. Manner of Exercise of Convertible Privilege 52 Section 1503. Cash Adjustment Upon Conversion 53 Section 1504. Conversion Price 53 Section 1505. Adjustment of Conversion Price 53 Section 1506. Effect of Reclassifications, Consolidations, Mergers or Sales on Conversion Privilege 55 Section 1507. Taxes on Conversions 56 Section 1508. Company to Reserve Common Stock 56 Section 1509. Disclaimer by Trustee of Responsibility for Certain Matters 56 Section 1510. Company to Give Notice of Certain Events 56 iii PALMETTO BANCSHARES, INC. Reconciliation and tie between Trust Indenture Act of 1939, as amended, and Senior Indenture, dated as of , 20 . Trust Indenture Act Section Indenture Section Section 310 Section 311 Section 312 701, 702 (a) 702 (a) 702 (b) Section 313 703 (a), 703 (b) 703 (c) 703 (c) Section 314 Section 315 Section 316 (1) (A) (1) (B) Section 317 Section 318 Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of this Senior Indenture. 1 SENIOR INDENTURE, dated as of , 20 (the “Indenture”), is made by and between Palmetto Bancshares, Inc., a corporation duly organized and existing under the laws of the State of South Carolina (the “Company”), having its principal office at 306 East North Street, Greenville, South Carolina 29601, and [], having its principal office at [], not in its individual capacity but solely as Trustee (the “Trustee”). RECITALS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured and unsubordinated debentures, notes or other evidences of indebtedness (the “Securities”), unlimited as to principal amount, to bear such rates of interest, to mature at such time or times, to be issued in one or more series and to have such other provisions as shall be fixed as hereinafter provided. The Company has duly authorized the execution and delivery of this Indenture and all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. This Indenture is subject to the provisions of the Trust Indenture Act of 1939, as amended, that are required to be part of this Indenture and shall, to the extent applicable, be governed by such provisions. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof or Coupons appertaining to any Securities, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 101. Definitions . (1)For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (2)the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (3)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (4)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of such computation; (5)the words “herein”, “hereof”, “hereto” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; (6)the word “or” is not exclusive; (7)all words in the singular include the plural and all words in the plural include the singular; and (8)the word “including” means “including without limitations.” Certain terms used principally in certain Articles hereof are defined in those Articles. 2 “ Act ”, when used with respect to any Holders, has the meaning specified in Section 104. “ Additional Amounts ” means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes imposed on Holders specified therein and which are owing to such Holders. “ Affiliate ” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control”, when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting Securities, by contract or otherwise; and the terms “controlling” and “controlled” have the meanings correlative to the foregoing. “ Authenticating Agent ” means any Person authorized by the Trustee pursuant to Section 611 to act on behalf of the Trustee to authenticate Securities of one or more series. “ Authorized Newspaper ” means a newspaper, in an official language of the country of publication or in the English language, customarily published on each Business Day, whether or not published on Legal Holidays, and of general circulation in each place in connection with which the term is used or in the financial community of each such place. Where successive publications are required to be made in Authorized Newspapers the successive publications may be made in the same or in different newspapers in the same city meeting the foregoing requirements and in each case on any Business Day. “ Bank ” means (i) any institution organized under the laws of the United States, any State of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands which (a) accepts deposits that the depositor has a legal right to withdraw on demand, and (b) engages in the business of making commercial loans and (ii) any trust company organized under any of the foregoing laws. “ Bearer Security ” means any Security in the form established pursuant to Section 201 which is payable to bearer. “ Board Of Directors ” means the board of directors of the Company or any committee of that board duly authorized to act for the Company hereunder. “ Board Resolution ” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors, or a duly authorized committee thereof, and to be in full force and effect on the date of such certification, and delivered to the Trustee. “ Business Day ”, except as may otherwise be provided herein or in any Security, means any day, other than a Saturday or a Sunday, that is neither a Legal Holiday nor a day on which banking institutions are authorized or required by law, regulation or executive order to close. “ Called Securities ” means any Convertible Security that is called for redemption by the Company. “ Capital Stock ” means, as to shares of a particular corporation, outstanding shares of stock of any class whether now or hereafter authorized, irrespective of whether such class shall be limited to a fixed sum or percentage in respect of the rights of the holders thereof to participate in dividends and in the distribution of assets upon the voluntary liquidation, dissolution or winding up of such corporation. “ Commission ” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934 or, if at any time after the execution of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “ Common Stock ” means all shares now or hereafter authorized of the class of common stock of the Company presently authorized and stock of any other class into which such shares may hereafter have been changed. 3 “ Company ” means the Person named as the “Company” in the first paragraph of this instrument until a successor corporation shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor corporation, and any other obligor upon the Securities. “ Company Request ” and “ Company Order ” mean a written request or order, as the case may be, signed in the name of the Company by the Chairman of the Board of Directors, a Vice Chairman, the President or a Vice President, and by the Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary of the Company, and delivered to the Trustee. “ Convertible Security ” or “Convertible Securities ” means any Security or Securities, as the case may be, which are by their terms convertible into Common Stock. “ Conversion Price ” means the price per share of Common Stock from time to time in effect at which any Convertible Security may be converted into Common Stock as determined by or pursuant to the terms of this Indenture. “ Corporate Trust Office ” means, the principal office of the Trustee, at which at any particular time its corporate trust business shall be administered, which office at the date of original execution of this Indenture is located at []. “ Corporation ” includes corporations, associations, companies and business trusts. “ Coupon ” means any interest coupon appertaining to a Bearer Security. “ Date of Conversion ” with respect to any Convertible Security or portion thereof to be converted, means the date on which such Convertible Security shall be surrendered for conversion and notice given in accordance with the provisions of Article Fifteen. “ Defaulted Interest ” has the meaning specified in Section 308. “ Dollars ” or “
